Citation Nr: 1526339	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with history of sciatica, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

At the hearing, the Veteran indicated that the Social Security Administration (SSA) found him unable to work.  Additionally, in the Veteran's March 2012 substantive appeal, he asserted that he is unable to keep decent jobs because of back spasms.  Accordingly, a TDIU claim is reasonably raised by the record, and the title page reflects inclusion of this issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to an increased rating for the Veteran's lumbosacral disability, at the March 2015 Board hearing, the Veteran asserted that his symptoms have worsened since the last VA examination in July 2011.  Accordingly, a new VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
The Board notes that the rating formula for the spine provides separate ratings for neurologic manifestations, such as radiculopathy.  See 38 C.F.R. § 4.71a (2014).  In a February 2013 deferred rating decision, the RO indicated that it is developing a separate radiculopathy claim based on the Veteran's service-connected lumbosacral disability.  Even though it appears that the RO is developing a radiculopathy claim based on secondary service connection, in light of the instant remand for a new VA examination concerning the spine, the VA examiner should also evaluate the presence of any radiculopathy related to the service-connected lumbosacral disability, to include consideration of past medical evidence indicating the presence of radiculopathy.  See March 20, 2006, private treatment records; February 13, 2008, private treatment records; February 28, 2008, private treatment records; March 11, 2008, private treatment records.

As is noted above, the Veteran also stated at the hearing that the SSA found that he was not able to work since July 2014.  However, SSA medical records are not currently associated with the claims file and should be requested on remand.  Moreover, the Veteran appeared to testify at the Board hearing that he participated in VA's Vocational Rehabilitation program.  These records should also be requested on remand as they are not currently associated with the file and could potentially be relevant to the pending appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the claim for entitlement to a TDIU, the Veteran raised the issue at the hearing and in his substantive appeal by asserting that he is unable to keep decent jobs because of back spasms and noting that SSA has found him too disabled to work.  As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

Because the Veteran also stated at the hearing the he seeks both VA and private treatment for his lumbosacral disability, relevant ongoing records should be requested on remand, to include any records from Crestwood Hospital and Huntsville Hospital.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for his service-connected lumbosacral disability and/or lower extremity radiculopathy.  Specifically, request records from Crestwood Hospital and Huntsville Hospital.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Request from the SSA any records pertaining to application for disability benefits filed by the Veteran, to include the underlying medical evidence submitted with, or developed in connection with, the Veteran's claim.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

4.  Obtain the Veteran's complete VA Vocational Rehabilitation file.  If no such file exists, the record should be annotated to reflect this.

5.  Thereafter, schedule the Veteran for a VA examination addressing his service-connected lumbosacral disability.  The examiner must review the Veteran's claims file, to include past medical records indicating lower extremity radiculopathy, and must indicate such review in the examination report.

The examiner should describe the severity of the Veteran's service-connected lumbosacral disability.  All pertinent symptomatology and findings of that disability are to be reported in detail, to include any neurologic symptoms present such as radiculopathy.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide the reasoning for the conclusions reached.

6.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include adjudication of a claim for a TDIU.  If entitlement to TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal as to this issue.

7.  If the claim for an increased rating for the lumbosacral disability remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




